Opinion issued May 1, 2003 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01011-CR
____________

TAMELA JEAN MILLER, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 13
Harris County, Texas
Trial Court Cause No. 1123592



MEMORANDUM  OPINION
 Appellant filed a motion to withdraw the notice of appeal.  The motion is in
writing, signed by appellant and counsel.  We have not yet issued a decision. 
Accordingly, the appeal is dismissed.  Tex. R. App. P. 42.2(a).
	The clerk of this Court is directed to issue the mandate immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).